—In an action to recover damages for personal injuries, the defendants Richard J. Brady and Lione Express, Inc., appeal from an order of the Supreme Court, Queens County (Rutledge, J.), dated April 15, 1991, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as it is asserted against the defendants Richard J. Brady and Lione Express, Inc., and the action against the remaining defendant is severed.
Any assessment of the "significance” of a bodily limitation necessarily requires consideration not only of the extent or degree of the limitation but of its duration as well (Partlow v Meehan, 155 AD2d 647). In this case, the report of Dr. Wani, which indicated that the plaintiffs range of motion was normal less than three months after the accident, negated any claim of significant limitation (Partlow v Meehan, supra; see also, Thrall v City of Syracuse, 60 NY2d 950). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.